Case 17-13816-elf     Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29        Desc Main
                                  Document      Page 1 of 8


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 )
In re:                                           )   Case No. 17-13816 (ELF)
                                                 )
EARTH PRIDE ORGANICS, LLC, et al.                )   Chapter 11
                                                 )
               Debtors.                          )   Jointly Administered
                                                 )

RESPONSE OF LOEB TERM SOLUTIONS LLC TO: (A) POSITION STATEMENT OF
 CHANGE CAPITAL PARTNERS FUND 1 AND MIDTOWN CAPITAL PARTNERS,
 LLC REGARDING: (I) LIFT STAY MOTION OF LOEB TERM SOLUTIONS LLC;
AND (II) DEBTORS’ REQUEST FOR INJUNCTIVE RELIEF AGAINST LOEB TERM
 SOLUTIONS LLC; AND (B) OBJECTIONS OF THE OFFICIAL COMMITTEE OF
  UNSECURED CREDITORS TO MOTION OF LOEB FOR RELIEF FROM THE
                          AUTOMATIC STAY

         Loeb Term Solutions LLC (“Loeb”), by and through its undersigned counsel, hereby

responds to the Position Statement of Change Capital Partners Fund I and Midtown Capital

Partners, LLC regarding: (I) Lift Stay Motion of Loeb Term Solutions LLC; and (II) Debtors’

Request for Injunctive Relief against Loeb Term Solutions LLC [Docket No. 620] (the

“CCP/Midtown Objection”); and the Objections of The Official Committee of Unsecured

Creditors to Motion of Loeb for Relief from the Automatic Stay [Docket No. 621] (the

“Committee Objection”), and states as follows:

CCP/MIDTOWN OBJECTION:

         1.    Change Capital Partners Fund I, LLC and Midtown Capital Partners, LLC

(collectively, “CCP/Midtown”) argue that Loeb should not be entitled to the benefit of its

bargain with the Debtors because it was “secret” and was not approved by the Court. It should

be noted that no participant in these cases except the Debtors filed an objection to Loeb’s

Motion for Relief by the original objection deadline of November 26, 2018. It is only now, on

the eve of a thrice-continued hearing, that CCP/Midtown decided to object. Loeb negotiated an




                                                 1
Case 17-13816-elf             Doc 628    Filed 01/31/19 Entered 01/31/19 16:49:29         Desc Main
                                         Document      Page 2 of 8


agreement to resolve its Motion for Relief with the only objector, the Debtors, prior to the

hearing scheduled for December 19, 2018, and when the Debtors failed to comply with their

obligations under that agreement, Loeb was planning to present the consent order at the January

9th hearing for Court approval. This plan was stymied by Debtors’ Motion for Injunctive Relief.

There was nothing “secret” about the agreement, and in fact, counsel for Loeb discussed the

contents of the agreement with CCP/Midtown’s counsel the afternoon before the hearing that

was continued pursuant to the terms of the agreement (December 19, 2018).

          2.           Further, the Debtors were well within their rights to make this agreement with

Loeb without consulting CCP/Midtown (or the Committee) and without seeking prior court

approval. The Confirmation Order expressly provides that the Debtors are “authorized to take any

and all actions necessary or appropriate to implement the Plan, without any further Order of the

Court.” Confirmation Order [Docket No. 502] at ¶7. Without this agreement, the Debtors would

have faced a hearing on the Motion for Relief, and risked losing the ability to implement the Plan.

Entering into this agreement with Loeb gave the Debtors additional time to obtain the financing and

finalize the documents necessary to implement the Plan, in exchange for certain agreed-upon

concessions and obligations, for which Loeb gave substantial consideration.

          3.           Contrary to CCP/Midtown’s assertions, the agreement between the Debtors and

Loeb does not provide Loeb with a “windfall.” Loeb has not received any adequate protection

payments from the Debtors since early August 2018, and has been forces to incur significant

attorneys’ fees and costs that have not been repaid. The Debtors were asking Loeb to (a) reduce

and freeze the amounts due to it; and (b) wait an additional three weeks (after the hearing had

already been continued for two weeks from its original date) for either payment or relief. In

exchange for these concessions, the Debtors agreed to a “drop-dead” date for payment, and an

upfront good faith payment that, if the Debtors failed to close, would convert to a forbearance



4819-9082-0973, v. 1                                   2
Case 17-13816-elf             Doc 628    Filed 01/31/19 Entered 01/31/19 16:49:29        Desc Main
                                         Document      Page 3 of 8


fee. The Debtors, in the exercise of their business judgment, believed that this agreement gave

them the best opportunity to implement the Plan, and, as such, the agreement was expressly

allowed by Paragraph 7 of the Confirmation Order.

          4.           CCP/Midtown argues that the Court should not grant Loeb relief from the stay

because such action would result “in a termination and collapse of the Debtors’ reorganization.”

CCP/Midtown Objection at ¶2. Loeb asserts that its action does not necessarily mean that the

Debtors will collapse. If, in fact, the Debtors have the funds that they have long claimed to have,

but have repeatedly failed to pay to Loeb, then they can use those funds to purchase replacement

equipment or bid on the equipment at the public auction to be held. Alternatively, another

interested party, even CCP/Midtown itself, can bid on the equipment and, if they prevail, allow

the Debtors to continue using it in their operations. Based on the Debtors’ failure to consummate

the Plan by the Effective Date, Loeb’s Motion was well-founded, and the relief requested well-

deserved, when it was filed and noticed for initial presentment in early December. Now, in early

February, the Court can, and should, grant relief from the stay for cause, irrespective of the

effect on the reorganization. 11 U.S.C. § 362(d)(1). Loeb should not be held hostage when it is

clear that the Debtors have not been able to close on the exit financing more than three months

after the Effective Date.

          5.           CCP/Midtown also argues that since the Debtors were negotiating Loeb’s claim,

it had no reason to question it. It then reminds the Court that it has a second lien on the

equipment. Despite having clear financial incentives to review Loeb’s claim, CCP/Midtown

claims it opted not to do so until now. Loeb filed its proofs of claim in these cases on August 10,

2017. For nearly a year and a half, no one objected to its claim. Loeb has consistently provided

information to the Debtors to back up the amounts due to it, and the Debtors agreed to those




4819-9082-0973, v. 1                                  3
Case 17-13816-elf             Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29           Desc Main
                                          Document      Page 4 of 8


amounts and specifically provided that the Loeb claim was allowed in the Plan. Now, only

because the Debtors’ principal has been unable to fund his contribution to the amounts needed

for closing (which Loeb has consistently predicted throughout this case, and specifically at the

confirmation hearing), other parties not only want Loeb to compromise its claim, they want the

court to force Loeb to do so. Loeb’s claim, however, has already been allowed under the Plan.

See Plan at ¶1.6(b) (“Allowed Claim” is defined in the Plan as, inter alia, “a Claim which is

specified herein to be an Allowed Claim.”), ¶2.2 (“Class 3 consists of the Allowed Secured Claim of

Loeb.”) and ¶3.3 (same).

          6.           Finally, CCP/Midtown asserts, without any evidence, that if Loeb is granted relief

from the stay as provided for in the Stipulation and Agreed Order, somehow the liquidation of

the equipment would not be accomplished in a commercially reasonable manner, or that

CCP/Midtown would not be able to participate. There is simply no evidence that Loeb would not

auction this equipment off in a commercially reasonable manner consistent with the Uniform

Commercial Code. Loeb is bound by the same rules as CCP/Midtown, and to the extent the

auction brings a value to pay Loeb in full, any remaining funds will be paid to CCP/Midtown in

accordance with the applicable laws of the Commonwealth. CCP/Midtown’s untimely, and

baseless, objections should be overruled.

COMMITTEE OBJECTION

          7.           Initially, the Court should not even consider the Committee Objection because it

was not filed until 12:26 p.m. on January 30, 2019, well after the Court’s deadline to do so of

12:00 noon. The Court’s Order expressively stated that “Failure to comply with the requirements

of Paragraphs 1 and 2 will bar a party from offering evidence at the hearing . . .” Order dated

January 24, 2018, Docket No. 611. The Committee’s untimely objection should be barred in its

entirety. If, however, the Court decides to consider the arguments made, Loeb asserts that the


4819-9082-0973, v. 1                                    4
Case 17-13816-elf              Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29              Desc Main
                                           Document      Page 5 of 8


Committee is mis-interpreting both the language of the Plan and the law.

          8.           The Committee Objection is predicated on the Debtors’ Plan having been

substantially consummated. This is a laughable position. The Debtors have done nothing that

could be considered consummation of the Plan. Substantial consummation requires:

          (A)           transfer of all or substantially all of the property proposed by the plan to
                       be transferred;
          (B)           assumption by the debtor or by the successor to the debtor under the
                       plan of the business or of the management of all or substantially all of
                       the property dealt with by the plan; and
          (C)           Commencement of distributions under the plan.

11 U.S.C. § 1101(2) (emphasis added). All three elements must be present. Here, no property

has been transferred, and no distributions have been made. Other than the original management

continuing to operate the Debtors, which arguably may satisfy section 1101(2)(B), the Debtors

have not fulfilled any of the other requirements to consummate the Plan. See, e.g., Hudson v.

Shields (In re Hudson), 1999 U.S. App. LEXIS 40480, at *3 (5th Cir. 1999) (Court found no

substantial consummation where debtor did not make any payments under the plan to creditors).

          9.           The Committee then argues that Loeb did not retain its lien in the Debtors’

equipment, but rather exchanged that lien for a promise of payment. That is patently incorrect.

The Plan specifically provides that Loeb would only release its liens upon payment of “all

amounts due and owing under the Term Promissory Note dated September 9, 2016.” Plan at

§3.3. This payment, of course, has never happened.

          10.          Further, section 3.3 of the Plan specifically references that Class 3 “consists of

the Allowed Secured Claim of Loeb. This joint claim is secured by, inter alia, a lien on the

equipment located at 501 Richardson Drive, Lancaster, PA.” Id. (emphasis added). It does not

say “was secured by,” nor does it reference any extinguishment of the lien, except upon

payment, in full, of all the amounts due. Section 506(d) of the Bankruptcy Code, in essence,



4819-9082-0973, v. 1                                      5
Case 17-13816-elf             Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29           Desc Main
                                          Document      Page 6 of 8


provides that a secured creditor’s lien passes through the bankruptcy unaffected. See also, Long

v. Bullard, 117 U.S. 617, 620-21, 6 S.Ct. 917,918, 29 L.Ed. 1004,1006 (1886).

          11.          The Debtors also never made any reference to extinguishment of liens in their

Disclosure Statement [Docket No. 429]. In fact, the Debtors reference that the Big Shoulders

funds will be used to pay “Midtown’s and Loeb’s secured debt.... This loan agreement will allow

the Debtors to satisfy the three secured loans from Loeb, Midtown Capital Partners, LLC and

Change Capital Partners Fund, I.” Disclosure Statement at §IV.A. Further, section IV.A.2. echoes

the language of the Plan, stating that Loeb “is secured by” a lien on the equipment. Id. At

IV.A.2. If the Debtors’ intent was to extinguish Loeb’s lien upon confirmation, it would have

had to be disclosed, in order to comply with the “statutory mandate that a disclosure statement

contain information sufficient to allow an informed decision about the plan.” General Electric

Credit Corp. v. Nardulli & Sons, Inc., 836 F.2d 184, 189 (3rd Cir. 1988). Considering neither the

Debtors nor CCP/Midtown made this argument, it is clear that Loeb never agreed to release the

liens upon confirmation, but only upon payment, in full, of the amounts due to it.

          12.          The Committee cites to law in the 2nd and 7th Circuit to support its argument that

Loeb somehow agreed to discharge its lien prior to payment under the Plan. However, this

reliance is misplaced. The District Court for the Eastern District of Pennsylvania specifically

rejected the reasoning in In re Penrod, 50 F,3d 459 (7th Cir. 1995), one of the cases cited by the

Committee, stating that “a lien which has not been disallowed or avoided survives the

bankruptcy proceeding.” Coffin v. Malvern Fed. Sav. Bank, 189 B.R. 323, 327 (E.D. Pa. 1995),

see also Estate of Lellock v. Prudential Ins. Co., 811 F.2d 186, 189 (3rd Cir. 1987) (“valid liens

that have not been disallowed or avoided survive the bankruptcy discharge of the underlying

debt”). Loeb’s lien has not been disallowed or avoided. In fact, the Debtors’ express language in

the Plan allows the lien and refers to Loeb’s claim as “secured” throughout the Plan. General


4819-9082-0973, v. 1                                    6
Case 17-13816-elf             Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29          Desc Main
                                          Document      Page 7 of 8


Electric Credit Corp. v. Nardulli & Sons, Inc., 836 F.2d at 189 (“We interpret the plan’s

reference to [the secured creditors] as secured creditors as a recognition of the continued validity

of their previously perfected security interests.”).

          13.          Additionally, there is no express language in the Plan that the property of the

estate vests in the Reorganized Debtors “free and clear” of any lien. Also, the Confirmation

Order simply states that, “In accordance with 11 U.S.C. § 1141(b), the confirmation of the Plan

vests all of the property of the Estates in the Reorganized Debtors.” Confirmation Order at ¶6. That

is because it is not “free and clear” of Loeb’s (or Midtown’s, for that matter) liens. There was no

intent to vest the equipment in the Reorganized Debtors “free and clear” of the liens.

          14.          The Committee also argues that there has been no default under the Plan, because

there is no requirement that Loeb be paid on the Effective Date. That is not accurate either, and

requires another painful reading of the Plan language. The Plan provides for payment to Loeb

“[o]n the Effective Date or such other date otherwise agreed to by the Debtors and Loeb. Loeb

had tried to work with the Debtors to find a payment date that worked, but had no agreement in

place at the time the Motion for Relief was filed. Subsequently, Loeb had agreed to accept

payment of a reduced amount on or before January 7, 2019, in exchange for the concessions

made by the Debtors in the agreed order that is the subject of the Debtors’ TRO Motion.

However, that date has also passed, and no further agreement has been reached. The Debtors are

in default of their obligations under the Plan, and their subsequent agreement with Loeb.

          15.          Loeb already addressed the agreement reached with the Debtors in paragraphs 1

and 2, above, and addressed the issue of whether Loeb has an allowed claim in paragraph 5,

above. The Committee’s untimely, and baseless, objections also should be overruled.




4819-9082-0973, v. 1                                   7
Case 17-13816-elf      Doc 628     Filed 01/31/19 Entered 01/31/19 16:49:29         Desc Main
                                   Document      Page 8 of 8


          WHEREFORE, for the foregoing reasons, Loeb respectfully requests that the Court

enter an Order: (a) denying the Debtors’ Motion For Injunctive Relief, (b) granting Loeb relief

from the stay under the terms of the Stipulation and Agreed Order, and (c) granting such other

and further relief as the Court deems just and proper.


Dated: January 31, 2019                      Respectfully submitted,

                                             GOLDSTEIN & MCCLINTOCK, LLLP

                                             /s/ Maria Aprile Sawczuk
                                             Maria Aprile Sawczuk, Esq. (PA Bar No. 70011)
                                             501 Silverside Road, Suite 65
                                             Wilmington, Delaware 19809
                                             Telephone: (302) 444-6710
                                             Facsimile: (302) 444-6709
                                             E-mail: marias@restructuringshop.com

                                             Counsel to Loeb Term Solutions LLC




4819-9082-0973, v. 1                             8
